          Case 1:21-cv-00170-CRK Document 10 Filed 06/29/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO


    DALE AUSTIN,

         Plaintiff,

    v.                                     Case No. 1:21-00170-CRK

    EXPERIAN INFORMATION                   ORDER
    SOLUTIONS, INC and CACH, LLC,
         Defendant.



         Upon consideration of the Defendant Experian Information Solutions, Inc.’s

(“Experian”) Stipulated Motion for Extension of Time for [Experian] to File Answer

or Responsive Pleading, ECF No. 8, no party having objected, and upon due

deliberation and the Court having found good cause, it is

         ORDERED that the motion is granted; and it is further

         ORDERED that the deadline for Experian to answer, move, or otherwise

respond to Plaintiff’s complaint is extended until and including July 22, 2021.



                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge *
Dated:         June 29, 2021




*Judge Claire R. Kelly, of the United States Court of International Trade, sitting by
designation.

ORDER - 1
